                                           Case 3:20-cv-07182-JCS Document 51 Filed 10/23/20 Page 1 of 1




                                   1

                                   2

                                   3
                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     FACEBOOK, INC.,                                      Case No. 20-cv-07182-JCS
                                                         Plaintiff,
                                   8
                                                                                              PREHEARING ORDER REGARDING
                                                  v.                                          MOTION FOR TEMPORARY
                                   9
                                                                                              RESTRAINING ORDER
                                  10     BRANDTOTAL LTD., et al.,
                                                                                              Re: Dkt. No. 27
                                                         Defendants.
                                  11
                                  12
Northern District of California
 United States District Court




                                  13           At the hearing on October 26, 2020, the parties should be prepared to address (along with
                                  14   all other issues implicated by their briefing) whether, if the Court does not grant the full relief
                                  15   requested in Defendants’ motion, the Court could or should issue an order prohibiting Facebook
                                  16   from denying Defendants permissions to access its websites using automated means solely on
                                  17   account of Defendants’ collection of advertising data. In other words, could the Court instruct the
                                  18   parties to work in good faith towards Defendants obtaining permission to access Facebook using
                                  19   Facebook’s existing APIs or other protocols for approving third-party access, with the caveat that
                                  20   so long as Defendants adhere to established standards for obtaining individual users’ permission to
                                  21   access those users’ personal data, such that reasonable concerns about user privacy are assuaged,
                                  22   Defendants’ collection and use of advertising data cannot be a basis for denying such access?
                                  23           This order is intended solely to allow the parties to prepare to argue an issue not
                                  24   specifically addressed in their briefs. It is not an invitation for further briefing.
                                  25           IT IS SO ORDERED.
                                  26   Dated: October 23, 2020
                                  27                                                      ______________________________________
                                                                                          JOSEPH C. SPERO
                                  28                                                      Chief Magistrate Judge
